Citation Nr: 0709490	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  The veteran died in April 2001, and the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318. 

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in February 2007.  The 
motion was granted in March 2007.


FINDINGS OF FACT

1. The veteran died in April 2001.  The veteran's death 
certificate reflects that the cause of the veteran's death 
was cachexia with inanition; no autopsy was performed.  No 
other significant conditions contributing to death but not 
related to the cause were noted.  

2. During his lifetime, the veteran was service connected for 
degenerative joint disease with radiculitis L4-5, residuals 
of spinal blast compression injury evaluated as 60 percent 
disabling; cervical laminectomy, residuals of spinal blast 
compression injury evaluated as 30 percent disabling; and 
radiculitis, left upper extremity evaluated as 30 percent 
disabling. The veteran was assigned a total disability rating 
based on individual unemployability, effective from February 
1997.

3. There is no competent evidence linking cachexia with 
inanition to service, and the preponderance of the evidence 
is against a finding that the veteran's service connected 
disability caused or contributed substantially or materially 
to his death.

4. The veteran did not have a service connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five year period after his separation from service, and was 
not a prisoner of war during such service.


CONCLUSIONS OF LAW

1. A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2006).  

2. The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002& 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a letters dated June 2001, 
July 2003, and August 2005.  The originating agency 
essentially asked the appellant to submit any pertinent 
evidence in her possession, and specifically informed her of 
the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains private medical records, a death certificate, 
the appellant's statements, service medical records, VA 
medical records and a DD214.  In addition, neither the 
appellant nor her representative has identified any 
additional pertinent available evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
appellant in the development of the facts pertinent to this 
claim.

Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
veteran's death.  The Board notes that the month before his 
death, March 2001, the veteran was diagnosed with recurrent 
emphysema, dementia and coronary arteriosclerotic heart 
disease.  The Board also notes the veteran's non service 
connected total right hip placement, polyarticular arthritis 
and residuals of multiple cerebrovascular accidents.  
However, there is no competent evidence to even suggest 
cachexia with inanition was at all related to the veteran's 
service connected disabilities.  Cachexia with inanition 
means "general ill health" with "marked weakness, extreme 
weight loss, and decreased metabolism due to prolonged severe 
insufficiency of food (starvation)," Dorland's Illustrated 
Medical Dictionary, 269, 919 (28th ed. 1994)).  As a result, 
any opinion relating the veteran's cause of death to service 
would be speculative.  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006). 

In light of the Board's denial of this claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

The appellant has not submitted any evidence, nor is there 
any evidence of record, which establishes a direct 
relationship between the veteran's service and cause of 
death.  The preponderance of the evidence of record does not 
show that the veteran's death was directly related to 
service. 

Rather, the appellant asserts that the veteran's service 
connected disabilities "impaired his ability to combat 
cachexia" due to their disabling nature.  The appellant 
maintains that as a result of the pain from the veteran's 
back condition, the result of a combat injury, he lost his 
will to live.  The appellant also states that this pain made 
it difficult for him to swallow and caused the veteran not to 
eat, hastening his death.  He could not "fight death."

However, the evidence of record does not show a relationship 
between the veteran's service connected disabilities and the 
cause of death.  While the veteran was injured in World War 
II and had intermittent pain since that time, there is no 
medical evidence to show that his service connected 
disabilities affected a vital organ or were of such a 
debilitating nature that they accelerated his death.  38 
C.F.R. § 3.312(c)(3), (4); Lathan v. Brown, 7 Vet. App. 359 
(1995).

The appellant's statements are the only evidence of an 
etiological connection between the veteran's service related 
disabilities and cause of death.  While the appellant is 
qualified to make observations about the veteran, she is not 
competent to render a medical opinion as to diagnosis or 
etiology.  See 38 C.F.R. § 3.312; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Thus, the Board finds that the preponderance of the evidence 
of record shows that the veteran's cause of death, cachexia 
with inanition, was not related to service, or to any of the 
veteran's service connected disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

As to the appellant's claim for DIC benefits, according to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of his or her own willful misconduct and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service- connected disabilities 
rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 
38 C.F.R. § 3.22 (2006).

38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service connected disability for the 
required statutory period or would have established such a 
right if not for CUE.  38 C.F.R. § 3.22.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service connected if: 1) the veteran's death was not the 
result of his own willful misconduct, and 2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service 
connected disability rated totally disabling by VA but was 
not receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; 4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under 
the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. § 
5308 but determines that benefits were payable under  38 
U.S.C. § 5309. 38 C.F.R. § 3.22(b).

The current state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

At the time of the veteran's death in April 2001, service 
connection was in effect for degenerative joint disease with 
radiculitis L4-5, residuals of spinal blast compression 
injury evaluated as 60 percent disabling; cervical 
laminectomy, residuals of spinal blast compression injury 
evaluated as 30 percent disabling; and radiculitis, upper 
left extremity evaluated as 30 percent disabling.  Also, the 
veteran was rated totally disabled based on individual 
unemployability due to service connected disabilities from 
December 1997.

The veteran was not a prisoner of war during his active 
military duty.  He separated from service in April 1946, and 
he was in receipt of a total disability rating based on 
service connected disabilities for less than five years prior 
to his death.  As the veteran was not a prisoner of war, and 
as, at the time of death, was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding death, and was not rated by VA as 
totally disabled continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 38 
U.S.C.A. § 1318.  Consequently, the appellant's claim for DIC 
benefits, under the provisions of 38 U.S.C.A. § 1318, must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


